The finality is withdrawn for the previous Final action dated 10/14/2022. This Non-final action corrects issues in the previous action regarding claims 10-20 and resets the Applicant’s response time.  

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending.

Response to Arguments

2.	In light of the amendments to the abstract, the objection to the abstract is withdrawn and the new abstract is entered. 

3.	In light of the amendments to the title, the objection to the specification/title is withdrawn and the new abstract is title is entered.

4.	In light of the amendments to the claims 1-9 and 15-20 dated 06/30/2022, the 35 U.S.C. 103 rejection of claims 1-9 and 15-20 is withdrawn. 

5.	In light of the amendment to claim 10 and further consideration and search, the 35 U.S.C. 103 rejection of claim 13 is withdraw. 

Claim Objections

6.	Claims 15-20 are objected to because of the following informalities:  
Claim 15 recites, non-functional descriptive material limitations, “One or more non-transitory computer-readable storage media storing instructions… to perform operations comprising…” in lines 1-3. 
“One or more non-transitory computer-readable storage media merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.
In particular, a non-transitory computer readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.
As such, the functional language such as, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 
See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. (also see MPEP 2111.05 III). 
Dependent claims 16-20 are objected to for similar reasons as independent claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 2013/0301553 hereafter in view of Lindeborg et al, US 6,857,027 hereafter Lindeborg and further in view of Mahajan et al, US 7,606,177 (as cited in the IDS dated 08/04/2021) hereafter Mahajan. 

As claim 10, Klein discloses:
A network virtualization device (Klein, FIG. 8, 120, The Access Point 120) comprising: 
a plurality of ports (Klein, FIG. 8, 124, 252, [0071], The plurality of ports 124, 252) comprising a first port connected with a first host machine hosting a first computer instance (Klein, FIG. 8, 120, 122, 124, [0053]-[0054], A virtual port wPort2 124 connected with the first wireless station A), a second port connected with a second machine hosting a second computer instance (Klein, FIG. 8, 120, 122, 124, [0053]-[0054], A virtual port wPort3 124 connected with the first wireless station B), and a third port connected with a network switch (Klein, FIG. 8, 252, 250, [0071], The third port/”Port1” 252  Wired Bridge A 250), 
the first compute instance and the second compute instance being members of a virtual Layer 2 (L2) network (Klein, FIG. 3, FIG. 7, FIG. 8, 122, [0053]-[0054], The first wireless station A 122 and second wireless station B 122 are logical ports of the virtual distributed bridge 200 which is Layer 2); 
one or more processors (Klein, FIG. 19, 606, [0098], The processing module 606); and one or more memories storing instructions (Klein, FIG. 19, 604, [0098], The memory 604), that upon execution by the one or more processors, configure the network virtualization device to: 
transmit, to the first compute instance via the first port, a first frame that includes a first L2 bridge protocol data unit (BPDU) (Klein, FIG. 9, 120, 274, 286, [0075], Issue/transmit, to the wireless station, a BDPU 286 from the controller module 274 of the AP 120); receive, from the first compute instance via the first port, a second frame (Klein, FIG. 9, Receive, from the wireless station, the MSDU/second frame). 

Klein does not explicitly disclose receive, from the first compute instance via the first port, a second frame; determine that the second frame comprises the first L2 BPDU; and determine that a loop exists between the network virtualization device and the first compute instance based on the first L2 BPDU of the second frame.

However, Lindeborg discloses receive, from the first compute instance via the first port, a second frame (Lindeborg, Fig. 2, 48, column 6, lines 28-31, Receive, via the external communication port, a frame); determine that the second frame comprises the first L2 BPDU (Lindeborg, Fig. 2, 48, 50, column 6, lines 28-56, Detect the frame is a BPDU); and determine that a loop exists between the network virtualization device and the first compute instance based on the first L2 BPDU of the second frame (Lindeborg, Fig. 2, 52, 54, column 6, lines 37-56, Determine that a loop exists between the device and the source based on the BPDU MAC address information).

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Klein with receive, from the first compute instance via the first port, a second frame; determine that the second frame comprises the first L2 BPDU; and determine that a loop exists between the network virtualization device and the first compute instance based on the first L2 BPDU of the second frame as taught by Lindeborg to avoid bridge loops and potential broadcast storms (Lindeborg, column 2, lines 56-63). 

The combination of Klein and Lindeborg does not explicitly disclose generate a first L2 bridge protocol data unit (BPDU) by applying a spanning tree protocol only on the first port of the network virtualization device.

However, Mahajan discloses generate a first L2 bridge protocol data unit (BPDU) by applying a spanning tree protocol only on the first port of the network virtualization device (Mahajan, figure 3, 310, figure 5, 510, column 10, lines 35-45, Generate a BPDU message for transmission from one/first port 310 in accordance with the conventional spanning tree protocol).

It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Klein and Lindeborg with generate a first L2 bridge protocol data unit (BPDU) by applying a spanning tree protocol only on the first port of the network virtualization device as taught by Mahajan for improving and facilitating the identification and selection of loop-free topologies in computer networks (Mahajan, column 1, lines 23-26).

As claim 11, Klein discloses:
The execution of the instructions further configure the network virtualization device to: disable the first port based on the loop receive a third frame that comprises a MAC address of the first compute instance and prevent transmission of the third frame via the first port (Klein, [0084]-[0087], Block/disable a determined port, receiving subsequent frame that include source MAC addresses and transmitting via all ports expect for the one port that the AP decides to block).

As claim 12, the combination of Klein and Lindeborg does not explicitly disclose:
Transmit, to the second compute instance via the second port, a third frame that includes a second L2 BPDU; determine that the second L2 BPDU is not received back from the second compute instance; and determine that no loop exists between the network virtualization device and the second compute instance.

However, Mahajan discloses transmit, to the second compute instance via the second port, a third frame that includes a second L2 BPDU (Mahajan, column 10, lines 35-67, column 11, lines 1-45, Transmitting BPDU messages from a plurality of ports); determine that the second L2 BPDU is not received back from the second compute instance (Mahajan, column 10, lines 25-67, column 11, lines 1-45, Determining that the transmitted BPDU messages are not received back since there is not a match for the received messages); and determine that no loop exists between the network virtualization device and the second compute instance (Mahajan, column 10, lines 25-67, column 11, lines 1-45 If a match is not detected then determining that no loop exists).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Klein and Lindeborg with transmit, to the second compute instance via the second port, a third frame that includes a second L2 BPDU; determine that the second L2 BPDU is not received back from the second compute instance; and determine that no loop exists between the network virtualization device and the second compute instance as taught by Mahajan for improving and facilitating the identification and selection of loop-free topologies in computer networks (Mahajan, column 1, lines 23-26).

8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein, US 2013/0301553 in view of Lindeborg et al, US 6,857,027 in view of Mahajan et al, US US 7,606,177 as applied to claim 10 above, and further in view of ABDOU et al., "A Framework and Comparative Analysis of Control Plane Security of SDN and Conventional Networks", Cornell University Library, Computer Science, Networking and Internet Architecture; December 6, 2017, 14 pages (cited in the IDS 08/04/2021) hereafter ABDOU. 

As claim 14, Klein discloses:
Receive a third frame via the second port, the third frame comprising a first media access control (MAC) address of the second compute instance as a source address, a second MAC address of a third compute instance as a destination address, and an L2 protocol data unit (PDU), the third compute instance being a member of the virtual L2 network (Klein, FIG. 2, FIG. 7, FIG. 8, [0049], [0055]-[0056], [0067]-[0073], The received MPDU frame includes a source MAC address, a destination address and a MPDU).

The combination of Klein, Lindeborg and Mahajan does not explicitly disclose determine that a loop prevention rule prevents transmission of a frame using a port via which the frame was received; determine that the third frame is to be transmitted via all ports of the network virtualization device based on the second MAC address; and transmit the third frame via all ports of the network virtualization device except the second port based on the loop prevention rule.

However, ABDOU discloses determine that a loop prevention rule prevents transmission of a frame using a port via which the frame was received; determine that the third frame is to be transmitted via all ports of the network virtualization device based on the second MAC address; and transmit the third frame via all ports of the network virtualization device except the second port based on the loop prevention rule (ABDOU, page 3 section “Basic Forwarding”, If an entry of the destination MAC address is not found in the MAC table, flooding/transmitting the frame from all ports expect the receiving port).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Klein, Lindeborg and Mahajan with determine that a loop prevention rule prevents transmission of a frame using a port via which the frame was received; determine that the third frame is to be transmitted via all ports of the network virtualization device based on the second MAC address; and transmit the third frame via all ports of the network virtualization device except the second port based on the loop prevention rule as taught by ABDOU to provide enhanced security risk analysis and mitigation (ABDOU, page 3, column 2: section “lV. L2 Networks’).

Allowable Subject Matter

9.	Claims 1-9 are allowed.

10.	Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Higasiyama, US 2004/0190454 paragraph [0259] discloses the spanning tree protocol/STP information management unit requests the bridge protocol data unit (BPDU) transmitting unit to transmit the BPDU to the port of the destination port number in accordance with the spanning tree protocol.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/           Primary Examiner, Art Unit 2469